DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 05/17/2021 are under examination.
Claims 11-29 are pending.
Claim 29 is new.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant has argued a hypothetical claim: A method comprising administering to a subject an aspirin tablet, wherein the aspirin tablet has no toxic impurities. In this context, Applicant argues the hypothetical claim includes an implicit selection of a particular aspirin tablet. Applicant has argued the wherein clause of such a claim should be interpreted to limit the scope of the recited administration step. 

Applicant has argued the claim specifies the release characteristics of the test transdermal patch had been demonstrated using a particular in vitro method that quantifies the relative release of diclofenac and heparin from the patch. Applicant has argued the prior performance of the particular in vitro assessment method on the equivalent test transdermal patch, and demonstration of the patch’s release characteristics, thus limit the scope of the claimed method because these elements are part of the implicit selection and qualification of the treatment transdermal patch.
This argument is not found persuasive. 
The release characteristics of diclofenac and heparin are properties of the patch administered to the subject. The properties of the patch are inherent to the composition and structure of the patch. The selection of the composition elements and the arrangement of the structural features of the patch administered to the subject are expressed by Donati. Donati teaches methods of administering the patch to a subject. 
The prior art, Donati, teaches administering a patch having all of the claimed features of the patch in the presently claimed method. Thus, Donati’s method requires an implicit selection 
Since the patch administered to the subject in the claimed method is the same as the patch of the prior art method, and since the properties of the patch are inherent to the structure and composition of the patch, the prior art patch has the same properties, i.e., desirable release characteristics of the claimed treatment patch and test patch. 
The distinction between the presently claimed method and the hypothetical claim lies in the fact that in the hypothetical example, the wherein clause refers to the same aspirin tablet administered to the subject. In claim 11, wherein clause 4 (wherein clause 3 previous to the amendment) refers to manipulative steps performed on a test patch distinct from the patch administered to the subject. Since the composition of the test patch and the treatment patch have the same composition, the release characteristics attributed to the test patch are attributes of the treatment patch in the method of Donati. Therefore the prior art teaches a method which requires the selection of a patch having the same composition of the prior art to achieve the desired release and efficacy for practicing the method disclosed method of the prior art. 

Applicant has argued one of ordinary skill would not have been motivated to select and use only those transdermal patches for administering diclofenac which are qualified as having equivalent performance characteristics as demonstrated using the recited in vitro test. Applicant has argued Donati and Constantino do not provide any suggestion that would lead one of ordinary skill in the art to select a qualified transdermal patch having such performance characteristics that had been demonstrated using a particular in vitro method. Applicant has argued the cited references fail to provide any indication that heparin would increase the release and permeability of 
These arguments are not found persuasive. Donati teaches administering a patch having the recited structure to a subject for treating haematomas, i.e., a contusion. Donati only differs from the steps required by claims 11 and 29 by not teaching the recited duration of no more than 24 hours. However, this is clearly suggested by Constantino’s once a day application. 
The claimed method does not require performing the in vitro method steps recited in the claims. Since the in vitro method steps are not required, the in vitro method steps recited are not manipulative steps which distinguish the claimed method over the method taught by Donati and Constantino. Since the patch of the claimed method is the same in composition and structure as that disclosed by Donati and tested by Constantino, the prior art teaches applying a patch having the required structure recited to a subject once a day, i.e., once every 24 hours. 
The claimed method does not require demonstrating that a transdermal patch has equivalent characteristics since the treatment patch used in the claimed method is not required to be tested using the recited in vitro steps. Therefore the prior art does not need to provide motivation to demonstrate that a transdermal patch has equivalent characteristics to meet the limitations of the claimed methods. It is not clear that the present application would support such a limitation.
Based on the fact that the present application discloses that the hydrogel matrix of the patch in the presently claimed method was made as described by Donati, the properties of heparin increasing the release and permeability of diclofenac, and heparin not released from the patch appear to be properties inherent the patch in the method of Donati. Thus, irrespective of whether 
Since Donati teaches a method of use including applying patch having a particular composition and structure corresponding to the claimed invention, the prior art teaches selecting a patch having the claimed composition and structure for the reasons enumerated in Donati, e.g., improved control over release of active and convenient administration and applying the patch to a subject as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The Examiner is unable to locate, and Applicant has not clearly pointed out, support for this limitation as filed. 
The term “qualified” does not appear to be present in the specification and the term’s meaning is unclear.
The concept of qualifying a patch does not appear to have been generally disclosed in the application as filed.
The phrases “qualified as equivalent to a test transdermal patch” (claim 11) and “qualified as equivalent in composition and release characteristics to a test transdermal patch” (claim 29) also do not appear to find support. 
Claim 29, step a) in does not appear to be supported by the specification as filed because the specification does not appear to include the concept of obtaining a treatment transdermal patch qualified as equivalent in composition and release characteristics to a test transdermal patch. While the specification does include disclosure of an in vitro method, the disclosed method only shows properties inherent to the patch having the tested composition. The examiner is unable to locate any suggestion beyond this which would support a claim to method including the step of obtaining a patch having been qualified with, or equivalent to, a test patch having undergone the in vitro method disclosed.
The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date, Applicant was in possession of the invention as now claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Donati, US 7799338 in view of Constantino, Clin Drug Investig, 31, 1, 2011.
Donati teaches a method for analgesic and re-absorption of hematomas which consists of a topical application of a bandage comprising a substrate layer, an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening agent, at least one wetting agent, at least one cross-linking agent, and a protective film which can be removed at the moment of use, wherein said hydrogel matrix further comprises a surfactant consisting of a polyoxyethylene sorbitan ester and a stabilizer consisting of sodium ethylene diamine tetraacetate. See Donati, e.g., claim 1. 
the treatment transdermal patch was qualified as equivalent to a test transdermal patch containing diclofenac and heparin had been assessed by an in vitro method that quantifies the relative release of diclofenac and heparin from the test transdermal patch. Donati teaches the quantity of additives should be maintained within limits to achieve desired release characteristics and facilitate formulation.  For example, pH should be controlled to reduce risk of diclofenac crystals (Donati, e.g., c2:23-32); thickening agents should be present in a certain range so that the viscosity is not too low so that the composition comes out of the patch, and should not be too high or the composition is not workable (Donati, e.g., c2:37-47); wetting agents should be maintained within a suggested range so that the composition does not dry out or make mixing difficult (Donati, e.g., c2:64-67); crosslinking agent should be present in a preferred range to maintain resistance to heat, prevent residue on the skin, while maintaining workability (Donati, e.g., c3:1-15). These teachings suggest patches used in the method of Donati should contain composition ingredients within the ranges found to be preferred by Donati so that the desired qualities disclosed are present in the treatment patches. Additionally, Donati teaches the composition and structure of the patch is effective to control the release of active principle (Donati, e.g., c1:25-33). This teaching suggests the patches had been tested for release characteristics (i.e., relative release of the active principles) and been found effective to control release of actives to at least some degree relative to alternative topical formulations. 
Wherein clause 2 (claim 11, lines 7-9): wherein the test transdermal patch had been demonstrated to have release characteristics that had been assessed using an in vitro method that quantifies the relative release of diclofenac and heparin from the test transdermal patch – does not limit the claimed method since this does not refer to the treatment transdermal patch which is 
Wherein clause 3 (claim 11, lines 10-22): the treatment transdermal patch and the test transdermal patch each comprise the same composition and structure. This limitation is met since the reference teaches applying a patch having the features recited.
Wherein clause 4 (claim 11, lines 23-32): defines the in vitro method of quantifying the relative release diclofenac and heparin from a transdermal patch including steps a)-d). This does not limit the scope of the claimed method since the claim does not require the in vitro method steps. 
Wherein clauses 2 and 4 do not materially change the method of administering diclofenac since the treatment patch is not tested, and since the recited testing does not change the manner in which the patch is applied, the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, or limit the subjects to which the patch is applied. 
Applicable to claim 12: Donati teaches the diclofenac salt is diclofenac N-hydroxyethyl pyrrolidone (epolamine). See Donati claim 3 and c2:1-2.
Applicable to claim 13: Donati teaches the amount of diclofenac is between 0.1 and 5 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 4.
Applicable to claim 14: Donati teaches the amount of diclofenac is between 0.3 and 3 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 5.
Applicable to claim 15: Donati teaches the amount of heparin is between 0.05 and 1 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 6.
Claims 16-26 and claim 12 lines 3-7 refer to the in vitro method of claim 11. To the extent that the presently claimed method refers to properties of the transdermal patch, e.g., permeation 
Therefore the Donati bandage of the prior art must have the same properties as claimed and the skilled artisan would find the same properties if the Donati bandage was characterized in the same way as done in the present application. See MPEP 2112.01, I and II: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).

Applicable to claims 27-28: Donati teaches wherein the subject has a hematoma, i.e., a bad bruise. A bruise appears to meet the limitation of minor soft tissue injury and contusion
Donati teaches topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject, but does not expressly teach the time period of no more than 24 hours.
However, Constantino teaches methods of using similar plasters containing the same active agent, diclonefac epolamine (DHEP) and heparin topical, and wherein the preparation is intended for once daily application (Constantino, Title, Abstract, pg. 16-pg. 17, bridging paragraph; pg. 19-pg. 20, bridging paragraph), wherein the patch is effective for significantly greater mean reduction from baseline in pain when applied daily (Constantino, e.g., pg. 20: Efficacy).  Constantino teaches the preparation effective for treating minor sports injuries, osteoarthritis, ankle sprains and swelling (Constantino, e.g., pg. 19, c2:¶ 1-3). That is, Constantino teaches practicing methods for topical use of compositions similar to those understood from Donati, wherein the method is 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Donati and Constantino to arrive at the presently claimed method with a reasonable expectation of success. Donati teaches a method of using topical preparation wherein the topical preparation includes all of the features of the claimed patch which method differs only in that Donati does not expressly teach applying the bandage for a time period of no more than 24 hours. Constantino provides an express teaching which would have prompted one skilled in the art to practice a method as set forth in Donati by applying the bandage once a day with a reasonable expectation that the bandage would be effective to treat local pain and reduce unwanted systemic side effects in the same way. Additionally, it is noted that Donati expressly reports that administering a composition at least twice a day is an inconvenient drawback of prior art topically applied diclofenac preparations providing one skilled in the art with further motive to look to the prior art for more convenient dosing schedules such as those previously shown effective as evident from Constantino. The skilled artisan would have had a reasonable expectation of successfully practicing the method as claimed because Constantino expressly teaches once a day topical application what appears to be the same diclofenac/heparin preparation in Donati as effective to provide analgesic relief. 
Further applicable to claims 11 and 29: Constantino provides a teaching which would have prompted one skilled in the art to apply a patch having been tested as efficacious for relief of pain on movement (Constantino, e.g., Abstract), treatment of sprains strains and contusions (Constantino, e.g., pg. 24, c2:¶ 1). Since efficacy above placebo is assumed to be due to release of the active principle, the teachings of Constantino provide a suggestion that the patch containing 
Claim 29: Donati teaches the quantity of additives should be maintained within limits to achieve desired release characteristics and facilitate formulation.  For example, pH should be controlled to reduce risk of diclofenac crystals (Donati, e.g., c2:23-32); thickening agents should be present in a certain range so that the viscosity is not too low so that the composition leaks out of the patch, and should not be too high or the composition is not workable (Donati, e.g., c2:37-47); wetting agents should be maintained within a suggested range so that the composition does not dry out or make mixing difficult (Donati, e.g., c2:64-67); crosslinking agent should be present in a preferred range to maintain resistance to heat, prevent residue on the skin, while maintaining workability (Donati, e.g., c3:1-15). These teachings suggest patches used in the method of Donati should be made (obtaining a treatment patch, claim 29, step (a)) so that composition ingredients are within the ranges found to be preferred so that the desired qualities disclosed are present in the treatment patches. The wherein clauses do not materially change the method of administering diclofenac since the treatment patch is not tested, and since the recited testing does not change the manner in which the patch is applied, the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, or limit the subjects to which the patch is applied. 
in vitro method steps are not required to be performed to practice the claimed method, the in vitro test recited in claim 29 does not serve to distinguish the claimed method from that taught by Donati and Constantino. 
Based on the teachings of Constantino, the skilled artisan would have been motivated to obtain patches having the same composition and release as discussed by Donati and Constantino for treatment methods with a reasonable expectation of success. 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10857115 (reference application) in view of Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method of releasing a determinable amount of diclofenac from a transdermal patch comprising a) a substrate layer; b) an adhesive layer in the form of a polymeric hydrogel matrix, the adhesive layer comprising: an effective amount of diclofenac or a pharmaceutically acceptable salt thereof, sodium ethylenediamine tetraacetate, heparin, at least one thickening agent, at least one wetting agent, and at least one cross-linking agent; and c) a protective film which can be removed at the moment of use, said method comprising: topically applying said transdermal patch to the skin of a subject for no more than 24 hours, measuring residual content of said diclofenac or pharmaceutically acceptable salt thereof in the transdermal patch after said topical application to determine the amount of diclofenac released from the transdermal patch, and measuring residual content of said heparin in the transdermal patch after said topical application to determine the amount of heparin retained in said transdermal patch; and comparing the amount of diclofenac released with the amount of heparin retained in said transdermal patch. See, e.g., claim 1. Limitations for claims 12-15 and 27-28 are found in reference patent dependent claims.
Since the method of the reference patent teaches topically applying a patch having all of the features required by claim 11 to a subject having a minor tissue injury for no more than 24 hours, the reference patent claims a method having all of the steps and features required by instant claims 11-28. 
The difference between the method claimed in the reference patent and the subject matter of the presently claimed invention is that the claims of the reference application require measuring steps not presently recited in the claimed method after topically applying the patch. However, the claimed method does not exclude the additional steps recited in claim 1 of the reference patent. 
The reference patent does not expressly teach a step of obtaining a treatment transdermal patch qualified as equivalent in composition and release characteristics to the test transdermal patch. 
However, Constantino suggests patches containing diclofenac and heparin show improved efficacy for treating sprains, strains, contusions, or sports injuries. See Constantino, e.g., pg. 24, c2, ¶ 1.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Claim(s) 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10905669 (reference application) in view of Donati, US 7799338 in view of Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method of quantifying the relative release of diclofenac and heparin from a transdermal patch containing diclofenac and heparin, the method comprising: a) applying a transdermal patch to a first side of a membrane in vitro, wherein the transdermal patch comprises a substrate layer and an adhesive layer in the form of a polymeric hydrogel matrix, the adhesive layer comprising: an effective amount of diclofenac or a pharmaceutically acceptable salt thereof; heparin; sodium ethylenediamine tetraacetate; at least one thickening agent; at least one wetting agent; and at least one cross-linking agent; b) sampling a receiving buffer in contact with a second side of the membrane and after 24 hours sampling the 
The subject matter claimed in the reference application teach the presently claimed test transdermal patch and in vitro method, but do not teach topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject for no more than 24 hours. 
However, the combined teachings of Donati and Constantino enumerated above cure this defect. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of topically applying a treatment transdermal patch having the same composition as the patch of the reference application claims with a reasonable expectation of success. Since the reference application teaches a patch having the same composition claimed is able to release a higher amount of diclofenac compared to a transdermal patch containing diclofenac alone, one skilled in the art would have been motivated by the combined teachings of Donati and Constantino to topically apply the patch to a subject once a day for treating injuries with a reasonable expectation of success. 
The reference patent does not expressly teach a step of obtaining a treatment transdermal patch qualified as equivalent in composition and release characteristics to the test transdermal patch. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of obtaining a patch as tested therein and apply the patch to a subject as recommended by Constantino with a reasonable expectation of success. The skilled artisan would have been motivated to do so because Constantino teaches patches having the same active agents, diclofenac and heparin, show improved efficacy for treating sprains, strains and contusions. The skilled artisan would have had a reasonable expectation of success since the method of the reference patent teaches a patch having the same actives suggested by Constantino. 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of US 7799338 B2 (reference application) in view of Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a method for an analgesic and re-absorption treatment of hematomas which consists of a topical application of a bandage comprising: a) a substrate layer; b) an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening 
The reference patent claims do not teach the time period of for not more than 24 hours. The teachings of Constantino cures this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the claims of the reference patent by administering/applying the composition once a day as directed by Constantino with a reasonable expectation of success. The skilled artisan would have been motivated to modify the method in the manner claimed because Constantino teaches once a day administration of preparations which are similar to or the same as those found in the claims of the reference patent for effectively reducing pain, i.e., achieving analgesic relief, when treating the same indications treated by the methods claimed in the ‘338 patent, e.g., hematoma. In this regard the teachings of Constantino represent an express teaching which would have prompted one skilled in the art to modify the method understood from the claims of the reference patent in the same way as presently claimed. 
The reference patent does not expressly teach a step of obtaining a treatment transdermal patch qualified as equivalent in composition and release characteristics to a test transdermal patch. 
However, Constantino suggests patches containing diclofenac and heparin show improved efficacy for treating sprains, strains, contusions, or sports injuries. See Constantino, e.g., pg. 24, 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of obtaining a patch as tested in Constantino to practice the reference patent method with a reasonable expectation of success. The skilled artisan would have been motivated to do so because Constantino teaches patches having the same active agents, diclofenac and heparin, show improved efficacy for treating sprains, strains and contusions and recommends their use for improved efficacy. The skilled artisan would have had a reasonable expectation of success since the method of the reference patent teaches practicing a similar method with a patch having the same actives suggested by Constantino. 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615               

/SUSAN T TRAN/Primary Examiner, Art Unit 1615